09/24/2020
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE
                        Assigned on Briefs August 19, 2020

SANTOS M. MARTINEZ-ALEMAN v. RUSSELL WASHBURN, WARDEN

                Appeal from the Circuit Court for Trousdale County
                  No. 2019-CV-4807 John D. Wootten, Jr., Judge
                     ___________________________________

                          No. M2019-02174-CCA-R3-HC
                      ___________________________________


Santos M. Martinez-Aleman, Petitioner, appeals from the denial of habeas corpus relief
from his guilty plea to two counts of sexual battery and resulting twelve-year sentence.
After a review, we affirm the denial of habeas corpus relief.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and CAMILLE R. MCMULLEN, JJ., joined.

Santos M. Martinez-Aleman, Hartsville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Senior
Assistant Attorney General; Tom P. Thompson, Jr., District Attorney General; for the
appellee, State of Tennessee.


                                      OPINION

       In 2017, Petitioner pled guilty to two counts of aggravated sexual battery in the
Circuit Court of Rutherford County. Petitioner received a twelve year sentence. On
November 20, 2017, Petitioner filed a pro se notice of appeal. This Court issued a show
cause order on January 26, 2018, asking Petitioner to show why his appeal should
proceed as its scope went beyond the limited right to direct appeal in a guilty plea
proceeding. Petitioner did not respond, and this Court issued an order dismissing the
appeal. See State v. Santos Marin Martinez-Aleman, No. M2017-02285-CCA-R3-CD
(Tenn. Ct. Crim. App. Mar. 13, 2018) (order).
       On October 23, 2019, Petitioner filed a petition for writ of habeas corpus. On
November 4, 2019, the habeas corpus court dismissed the petition because Petitioner was
seeking untimely post-conviction relief and had failed to include “essential documents as
required by Tennessee’s Habeas Corpus Act.” Petitioner filed a notice of appeal on
December 9, 2019.1

                                                 Analysis

       On appeal, Petitioner challenges the habeas corpus court’s denial of relief. The
State argues that the habeas corpus court properly dismissed the petition for a writ of
habeas corpus.

        In Tennessee, “[a]ny person imprisoned or restrained of his liberty, under any
pretense whatsoever . . . may prosecute a writ of habeas corpus, to inquire into the cause
of such imprisonment and restraint.” T.C.A. § 29-21-101. While there is no statute of
limitations for filing a petition for a writ of habeas corpus, the grounds upon which relief
may be granted are narrow. Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004). Habeas
corpus relief is only available when it appears on the face of the judgment or record of
the proceedings that the convicting court was without jurisdiction or that the defendant is
still imprisoned despite the expiration of his sentence. Id.; Archer v. State, 851 S.W.2d
157, 164 (Tenn. 1993). In other words, habeas corpus relief may be granted only when
the judgment of conviction is void, rather than merely voidable. Summers v. State, 212
S.W.3d 251, 255 (Tenn. 2007). A void judgment is “one that is facially invalid because
the court did not have the statutory authority to render such judgment.” Id. at 256 (citing
Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998)). A voidable judgment is “one
that is facially valid and requires proof beyond the face of the record or judgment to
establish its invalidity.” Id.

       The petitioner bears the burden of showing, by a preponderance of the evidence,
that the judgment is void. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000). Further,
Petitioner “bears the burden of providing an adequate record for summary review of the
habeas corpus petition.” Summers 212 S.W.3d at *261. When a petitioner fails to attach
to his petition sufficient documentation supporting his claims, the habeas corpus court
may summarily dismiss the petition. Id.; T.C.A. § 29-21-109. Because the issue of
whether habeas corpus relief should be granted is a question of law, we conduct a de
novo review without any presumption of correctness given to the decision of the lower
court. Summers, 212 S.W.3d at 255.



       1
           The certificate of service states the notice was mailed on December 4, 2019.
                                                   -2-
        Here, Petitioner claims that habeas relief should be granted on the grounds of
involuntariness of his plea due to ineffective assistance of counsel, denial of Petitioner’s
right against self-incrimination, the alleged failure of the State to provide exculpatory
evidence, and sentencing errors. Simply put, these claims are not cognizable for habeas
relief.

        “Voluntariness of the plea . . . has no relevance in a habeas corpus proceeding.”
Id. at 259. A violation of the privilege against self-incrimination is not cognizable in a
habeas corpus proceeding. Christopher A. Williams v. Tony Howerton, Warden, No.
E2012-00932-CCA-R3-HC, 2012 WL 4767213, at *2 (Tenn. Crim. App. Oct. 8, 2012),
no perm. app. filed. Failure to disclose evidence is not a proper basis for habeas corpus
relief. Thomas Edward Kotewa v. Brenda Jones, Warden, No. W2014-01290-CCA-R3-
HC, 2015 WL 1291392, at *2 (Tenn. Crim. App. Mar 19, 2015), perm. app. denied.
(Tenn. May 19, 2015). Misapplication of enhancement or mitigating factors is not a
ground for habeas corpus relief. State v. Miko T. Burl, No. W2017-01911-CCA-R3-CD,
2018 WL 2688121, at *1 (Tenn. Crim. App. June 4, 2018), no perm. app. filed.

       Finally, Petitioner has failed to include a copy of the judgments for his convictions
or any other documentation supporting his assertions. Consequently, the habeas corpus
court properly denied relief.

                                        Conclusion

       For the foregoing reasons, the judgment of the habeas corpus court is affirmed.


                                             ____________________________________
                                             TIMOTHY L. EASTER, JUDGE




                                           -3-